DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on September 09, 2021 is acknowledged.
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 09, 2021.
Claim Objections
Claim 21 objected to because of the following informalities: the claim uses the acronyms/abbreviation PVOH and even though acronyms/abbreviations are permitted in a claim, they should be defined at least at the first instance/usage to avoid any confusing with other having the same spelling.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is vague and indefinite for the following reasons:
It is unclear what is it claimed, since the preamble recites a method of transfer, yet the body of the claim just recite a process of making a composition and thus the metes and bounds of patent protection desired cannot be ascertained. There is no an explicit correlation between the preamble and the body of the claim.
The claim is vague and indefinite, because the claim is not positively claimed, i.e., while the preamble recite a transfer of web and several other steps1, there is no recitation in either the preamble or the body of the claim, of what happen with composition. Neither the preamble nor the body of the claim recites the addition of the composition to anything and therefore, it is unclear if the composition is added to the web or to the Yankee dryer or the reel or the transfer belt/fabric. 
The claim is vague and indefinite, because it is unclear what would be considered “very high molecular weight.” There is no definition in the specification of the term and only uses Kuraray KP200-88 KX as an example of very high molecular weight, but still does not discloses its molecular weight. The table on page 3 of the specification shows molecular ranges for ultra-low through high molecular weight of the PVOH polymers; see below, but there is no teaching of what would be the range for the “very high” and if ranges just below the upper range of the high molecular weight would result in the adhesive having the claimed viscosity range.

    PNG
    media_image1.png
    278
    665
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 21-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor suggest a process of creping with and adhesive composition comprising PVOH with viscosity range such that the resulting creping adhesive has a viscosity in the claimed range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Creping Using a Creping Adhesive Containing PVOH.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The claim has been interpreted as a method of creping and reeling a web.